Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 11,476,853, filed on June 29, 2006.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is very brief, at only 28 words in length.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR TRANSFERRING DATA ON A MEMORY CARD IN SYNCHONISM WITH A RISE EDGE AND A FALL EDGE OF A CLOCK SIGNAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,732,850.  Claim 2 recites similar limitations as claim 1 of US Patent 10,732,850 as follows:

10,732,850
17/236,073
Same/Different?
Claim 1. A storage device comprising: 
Claim 2. A method of controlling a storage device including
Different
a command terminal;
a command terminal;
Same
a plurality of data terminals;
a plurality of data terminals; 
Same
a clock terminal;
a clock terminal;
Same
a power terminal for a power supply voltage;
a power terminal for a power supply voltage;
Same
a ground terminal for a ground voltage;
a ground terminal for a ground voltage; and
Same
a nonvolatile memory; and
a nonvolatile memory,
Same
a controller coupled to the command terminal, the data terminals, the clock terminal, the power terminal, and the ground terminal, wherein:
the method comprising:
Different
the controller is configured to receive a clock signal through the clock terminal from an outside of the storage device;
receiving a clock signal through the clock terminal from an outside of the storage device;
Different
the controller is configured to output data through at least one of the data terminals to the outside of the storage device, in accordance with only one of a rising edge and a falling edge of the clock signal, in a first transfer mode;
latching data received through at least one of the data terminals from the outside of the storage device, in accordance with only one of a rising edge and a falling edge of the clock signal, in a first transfer mode;
Different
the controller is configured to output data through at least one of the data terminals to the outside of the storage device, in accordance with both the rising edge and the falling edge of the clock signal, in a second transfer mode;
latching data received through at least one of the data terminals from the outside of the storage device, in accordance with both the rising edge and the falling edge of the clock signal, in a second transfer mode;
Different
the controller is configured to receive a first command of a check function whose mode bit being a first value through the command terminal from the outside of the storage device;
receiving a first command of a check function whose mode bit being a first value through the command terminal;
Different
the controller is configured to output first status data that includes information indicating that the storage device supports the second transfer mode, through one of the data terminals to the outside of the storage device, in response to the first command of the check function whose the mode bit being the first value;
outputting first status data that includes information indicating that the storage device supports the second transfer mode, through one of the data terminals to the outside of the storage device, in response to the first command of the check function whose the mode bit being the first value;
Different
the controller is configured to receive a first command of a set function whose the mode bit being a second value through the command terminal from the outside of the storage device; 
receiving a first command of a set function whose the mode bit being a second value through the command terminal from the outside of the storage device;
Different
the controller is configured to set the storage device into the second transfer mode in response to the first command of the set function whose the mode bit being the second value;
setting the storage device into the second transfer mode in response to the first command of the set function whose the mode bit being the second value; and
Different
the first value and the second value of the mode bit in the first command respectively determines the check function and the set function; and

Different
the storage device switches the check function and the set function in response to the first value and the second value of the mode bit in the first command.
switching the check function and the set function in response to the first value and the second value of the mode bit in the first command.
Different


The table above shows that claim 2 of the present invention is a method claim that corresponds to the storage device claim of claim 1 of US Patent 10,732,850.  It is clearly obvious that US Patent 10,732,850 discloses the subject matter of the present application. Applicant broadens the scope of the present application by deleting the limitation “the first value and the second value of the mode bit in the first command respectively determines the check function and the set function.” Otherwise, the limitations of the present application correspond directly to the limitations of the reference patent, just in different statutory categories of invention, and thus would render the claims obvious.
Claims 3-17 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore they are rejected based on the same rationale as applied to their parent claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136